Brady, J.:
The intestate was in the employment of the defendant, and while so engaged was killed on the line of their road or route and in the State of New Jersey. It does not appear, by express averment, whether or not he was a resident of this county at the time of his death, but the presumption must be that he was, inasmuch as letters of administration were granted of his effects. When the collision occurred by which the intestate was deprived of his life, there existed in this and in the State of New Jersey, a statute which gave to the personal representatives of the person killed aright of action for dam*453ages resulting from death if caused by negligence. When the death occurred, if caused by negligence, a right of action instantly accrued to the personal representatives, whoever' they might be, and this right being personal in character followed the rule of the common law and could be enforced wherever jurisdiction of the wrong done could be acquired. In the following cases, Beach v. The Bay State Company (30 Barb., 433); Crowley v. Panama Railroad Company (30 id., 99), cited on behalf of the defendant, the effect of a corresponding statute in the respective States was not considered or suggested, but in Whitford v. Panama Railroad Company (23 N. Y., 474), it was, and the intimation of the court was decidedly in favor of the right of action as a consequence. It is not doubted in any of these cases, that if the right of action existed by the common law it could be enforced in all States where the common law prevailed, and the doctrine rests on the proposition that the law is the same in each sovereignty. When instead of the common law we have kindred statutes, the principle exists, from which, in the realm of the common law the right of action springs, and the rules of that realm are applicable in the enforcement of the right. When, therefore, the plaintiff was appointed administratrix she became the representative of the right and could enforce it here if, by the process of our courts, we could obtain jurisdiction over the defendant. This was possible and was accomplished.
The question presented does not involve the doctrine of ultra wires in any form. If a right of action exists and attaches to the person who seeks to enforce it, and it is not local in character, the courts are open for the. remedy, and in this case the cause of action having been created by the law of New Jersey and conferred upon the personal representatives of the person killed, and she' presenting her claim, this court is open to her for redress. In granting her the aid of our jurisdiction, we are not subjecting the defendant to an action under our statutes for injuries done in another State, but for the enforcement of a right of action created by another State and conferred upon persons dwelling within our own.
None of the cases in our courts ai’e in conflict with this view, and on principle, they could not well be and stand the test of examination.
*454The order appealed from should, for these reasons, be affirmed with ten dollars costs, and the disbursements of this appeal.
Davis, P. J., and Ingalls, J., concurred.
Order affirmed, with ten dollars costs and disbursements.